Citation Nr: 1547131	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for residuals of groin injury.

3.  Entitlement to service connection for residuals of pulled abdominal muscle.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to mustard gas and or secondary to H. Pylori infection.

6.  Entitlement to service connection for breathing condition, claimed as chronic bronchitis, to include as due to exposure to mustard gas.

7.  Entitlement to service connection for colon cancer to include as due to exposure to mustard gas.

8.  Entitlement to service connection for H. Pylori infection, to include as due to exposure to mustard gas.

9.  Entitlement to service connection for diabetes mellitus.  

10.  Entitlement to service connection for gout.

11.  Entitlement to service connection for hemorrhoids, claimed as precancerous condition, to include as due to stomach conditions, H. Pylori.  

12.  Entitlement to service connection for left lower extremity disability.

13.  Entitlement to service connection for neuropathy of the bilateral lower extremities.  

14.  Entitlement to service connection for sinus disability, to include as due to exposure to mustard gas.

15.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea, and if so, entitlement to that benefit.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from a July 1972 to November 1973.  He served in the United States Air Force Reserves (USAFR) from June 18, 1973, to September 26, 1985.  The evidence gives an indication that he had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) with the USAFR to include ACDUTRA from July 21, 1973, to November 22, 1973, during a period of time in August 1981, from April 24, 1982, to May 8, 1982 (tour of duty was terminated on April 26, 1982, because he was unable to perform duty due to a "preexisting medical condition" relating to his back), and during a period of time in September 1985.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a February 2008, rating decision the RO denied the Veteran's applications to reopen claims for service connection of a low back disability (chemonucleolysis) and a groin injury.  In a February 2009 rating decision, the RO denied the claims for service connection for pulled abdominal muscle and hypertension.

In October 2010, the Veteran testified along with his spouse at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Veteran's case was most recently remanded in July 2013 for further development, and the case has since been returned to the Board for adjudication.  Additionally, the Board indicated that it would address issues 1-4 above on a de novo basis because it received official service department records that had not been associated with the claims file when VA first decided the claim.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues entitlement to service connection for GERD, breathing condition, colon cancer, H. pylori, diabetes mellitus, gout, hemorrhoids, disability of the left lower extremity, neuropathy of the bilateral lower extremities, sinus disability, and whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most competent and probative evidence of record demonstrates that the Veteran's back disorder preexisted his periods of ACDUTRA dated in August 1981, April 1982, and September 1985.

2.  The most competent and probative evidence of record demonstrates that the Veteran's preexisting back disorder was not aggravated beyond the natural progression of the disorder by any period of active duty or ACDUTRA.  

3.  The evidence of record does not establish a current diagnosis of any residuals related to a groin injury or pulled abdominal muscle due to disease or injury from his ACDUTRA service.  

4.  The Veteran's hypertension was not first manifest in service or within the first post-service year, and the disability has not otherwise been shown to be etiologically related to or aggravated by any period of active duty service.

CONCLUSIONS OF LAW

1.  The Veteran's preexisting back disorder was not aggravated during any period of active duty or ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307 (2014).

2.  Residuals of a groin injury were not incurred in or aggravated during the Veteran's active duty service or a period of ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307 (2014).

3.  Residuals of a pulled abdominal muscle were not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in January 2008 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determinations.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the Veteran has filed for service connection for back and groin/abdominal disabilities numerous times over the years.  It is clear from his submissions that he understands the nature of his claim and the elements of service connection required for the grant of the benefits on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Workers' compensation records as well as records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in February 2014 regarding his back, groin and abdomen, and a separate VA examination in May 2014 regarding his hypertension.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the February 2014 examiner concluded that the Veteran's back disorder preexisted his periods of ACDUTRA and was not aggravated thereby.  Additionally, the examiner found no disabling residuals of his documented muscle tear (abdominal/groin area) in 1981.  The May 2014 VA examiner opined that the Veteran's hypertension was less likely than not related to service, nor was he shown to have hypertension within his first post-service year.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

It is noted that the VA examination report addressing the etiology of the Veteran's hypertension did not provide an opinion expressly concerning whether his hypertension preexisted a period of ACDUTRA and whether it was aggravated thereby.  Rather, the VA examination and opinion focused on the onset of the Veteran's hypertension and whether there was a direct link between his hypertension and military service.  Nevertheless, an additional medical examination or medical opinion is not necessary to decide the claim.  

Importantly, the Veteran has not contended that his hypertension was aggravated during a period of ACDUTRA, nor does the preponderance of the evidence show that he was diagnosed as having hypertension prior to his discharge from the reserves.  As discussed more fully below, direct and presumptive service connection were specifically addressed by the May 2014 VA examiner.  The Veteran has not submitted any medical evidence suggesting such association and has essentially contended that his hypertension symptoms had their onset sometime between July 1972 and November 1973 with a manifestation of hypertension at some point in 1974.  Therefore, another medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

Given the February 2014 and May 2014 VA examinations and reports; the association of outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ACDUTRA or INACDUTRA associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2014) and 38 U.S.C.A. § 1153 (West 2014) and the presumptions of service connection accorded to certain diseases under pertinent regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that the presumptions of service connection and the presumptions of soundness and aggravation cannot apply to claimants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola at 324 (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).

For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith at 45-46.  Thus, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply, and the examination must reveal no preexisting disabilities.

When a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith at 48 (citing 38 U.S.C.A. § 101(24)(B) (West 2014)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder during the period of active duty for training.  Id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2014).  

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Donnellan, supra.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

I. Back and Groin 

Factual Background

The Veteran contends that his current low back disability either had its onset during active duty, or was caused or aggravated by an injury during a period of ACDUTRA.  He contends that he has residuals of a torn abdominal and groin muscle that was documented in August 1981.  He also contends that his August 1981 torn muscle in the right groin caused or aggravated his low back disability.  

The record reflects that the Veteran has a longstanding history of back symptoms.  He filed an original claim for low back disability in January 1986.  The evidence shows that, during his inactive and active duty training, the Veteran's occupational experience included construction work, planting trees, and operating a truck.  Report of enlistment examination dated in June 1973 reflects normal clinical evaluation of the spine and that the Veteran denied recurrent back pain on the history part of that exam.

Reports of annual certification dated in March 1975 and February 1976 reflect that the Veteran reported a history of recurrent back pain.  Service treatment record dated in February 1976 shows that the Veteran complained of continuous recurrent back pain.  The Veteran indicted that he had pulled a muscle in his back about 6 years earlier while lifting a heavy object and that he had recurrent back pain ever since.  His back pain was being treated by a physician.

Reports of medical history dated in February 1978, September 1979, and July 1980 reflect that the Veteran denied recurrent back pain.

Report of examination dated in October 1980 reflects normal clinical evaluation of the spine, lower extremities, and genitourinary system.  It was noted that there had been no significant change in medical history since his last physical examination.  The Veteran denied recurrent back pain on the history part of that exam.

Report of medical history dated in October 1981 reflects that the Veteran reported a history of recurrent back pain.  

Service treatment records include a hospital record for a period of admission from August 17, 1981, to August 20, 1981, for treatment of torn muscle in the right groin area.  A physical profile dated August 1981 showing that the Veteran had muscle strain and should not lift over 10 pounds for the next 7 days.  An October 1981 examination reflects complaints of recurrent back pain.  The Veteran reported that he had injured his back several months earlier.

In December 1981, the Veteran reported pain in the right upper quadrant, and it was noted that he had been doing more lifting than usual.  The assessment was muscle strain.  

The record shows that the Veteran was ordered to active duty for 15 days annual tour during the period from April 24, 1982, to May 8, 1982.  Service personnel records show that the tour of duty was terminated on April 26, 1982, because the Veteran was unable to perform duty due to a "preexisting medical condition" (relating to his back).  The Veteran had not reported having this condition prior to the start of his tour nor did he aggravate his condition on April 26, 1982.  The investigator indicated that this was "in line of duty."  

Service treatment record reflect that, in April 1982, the Veteran presented to sick call with complaint of back and right groin pain "yesterday evening."  The assessment was muscle soreness and he was treated with Motrin and returned to duty with profile L3.  A physical profile dated April 1982 reflects that the Veteran had muscle soreness in the back and should not lift over 15 pounds for the next 10 days.  He was reported as not disqualified for world-wide duty.

Subsequent service treatment records indicate that the Veteran injured his back on April 26, 1982, as he stooped down.  He felt a sharp pain in his lower back that radiated around the front into the groin area on the right side.  On April 27, 1982, the muscles of the back were sore and tender.  An April 29, 1982, the Veteran was admitted to the hospital.  A treatment record from the Barksdale USAF Hospital reflects findings for possible L4-5 and L5-S1 herniated nucleus pulposus (HNP).  By history, the Veteran developed sharp back pain after bending over on April 26, 1982.  An April 29, 1982, note shows that the Veteran was not on active duty, but had low back pain radiating down his right leg.  Discharge diagnoses were lumbosacral sprain, and possible HNP, not confirmed.

Additional service treatment records include information showing that the Veteran was hospitalized from June 4, 1982, to June 25, 1982, for back pain.  By history, he injured his back on April 26, 1982, after bending over.  He had had a previous history of back problems prior to his tour of active duty for training and had been treated for that condition by a private physician during the previous year.  An x-ray study dated in June 1982 reflects normal lumbosacral and thoracic spine.  Service treatment records include a profile that precluded him from lifting over 15 pounds.  It was subsequently determined that the Veteran's back disorder existed prior to entry into active duty for training and that the incident was not in line of duty.  A physical profile report dated on June 25, 1982, reflects that Dr. Morgan found the Veteran was "not qualified for worldwide service "and that he must undergo a neurosurgical evaluation to establish a definite diagnosis.

A June 1982 record "Line of Duty Determination" reflects injury of possible herniated nucleus pulposus that occurred when the Veteran was bending over on April 26, 1982 during active duty training.  The physician, Dr. Morgan, recommended that the condition was incurred in line of duty.  Another physician, Dr. Hudson, did not concur with the line of duty finding, noting that this was a preexisting condition that had been treated by a private physician for 8-9 months and that the Veteran was responsible for notifying his commander of any current disease or injury that would prevent him from performing his military duties.  Thereafter, a memorandum of record dated June 24, 1982, noted that the Command Surgeon had determined that the condition existed prior to service and was not in the line of duty.

A memorandum dated in July 1982 reflects a civilian neurosurgery examination was required by Dr. Morgan at Barksdale AFB Hospital for the Veteran's continued back problems.  The Veteran was requested to accomplish the examination and submit the report of examination.

A letter of dated in October 1982 from the a deputy of the Assistant Secretary of Defense to the Veteran reflects that the Veteran was informed he needed a complete evaluation of his medical (back) condition to ascertain whether his back condition is the expected continuation of a problem that existed before his period of active duty or whether it represents a new and different condition.  He was given information to schedule the evaluation sought.

A USAF Barksdale medical record dated January 1983, prepared by Dr. Morgan, reflects that the Veteran was admitted for Air Evacuation to Wilford Hall Medical Center for neurological evaluation of his back at the direction of the Secretary of Defense.  It was noted that he had been previously hospitalized in April 1982 and that the USAF headquarters had determined that his injury was not in line of duty and so he was not eligible for further medical care-and that he need to obtain medical care from a civilian physician.  The diagnosis was "Possible herniated nucleus pulposus."

A February 1983 admission record from Wilford Hall Medical Center shows that the Veteran, an Air Force Reservist, was admitted for evaluation of low back pain from Barksdale AFB.  Physical exam showed an obese patient, shifting weight, and uncomfortable.  Spine exam revealed tenderness of the paravertebral musculature on the right side.  Motor exam was normal.  Sensory exam showed decreased sensation.  Gait showed right leg dragging.  X-ray showed mild narrowing of the L5-S1 joint area but no other abnormality.  By history, prior to reserve duty in 1982, he developed right groin and inguinal pain, without radiation.  He received clearance to go to Europe for his 2 weeks despite concern for this particular pain.  The Veteran reported onset of back discomfort and parasthesias of the legs during the long plane flight; injury to the back on is second day with resulting radiation; bed rest with symptomatic treatment for remainder of training period; and exacerbation of pain on return trip with hospital admission.  The Veteran reported evaluation by a civilian physician whereupon he was re-admitted to the hospital and myelogram performed, showing a block in the lumbar area.  The Veteran reported that he declined neurosurgical evaluation at that time.  He stated that pain was re-exacerbated during his 1982 tour of duty at Barksdale AFB and occurred when he bent over to pick up some papers; he was again hospitalized and received symptomatic therapy with poor results.  The examiner noted that the Veteran had had low back pain on and off for at least 6-7 years prior to this onset but never a radicular component and that "Other sources reviewed suggest the patient has had back pain since 1970."  Diagnoses included minimal L5-S1 disc bulge with essentially normal neurologic exam.  The Veteran was discharged back to Barksdale AFB via Air Evac System to under final consideration of his case in light of minimal HNP and complaints of pain.  An addendum notes that orthopedic consultants recommended conservative treatment and L3 profile.  Neurological consultants concluded that all studies were normal and recommended return to duty.

In May 1983, the Veteran sought treatment for a low back ache, which had its onset in August 1981.  His pain was noted and he was referred for a psychiatry consult and return to duty.  

An October 1985 statement from the Veteran reflects a history of torn muscle of the right groin and epididymitis in August 1981, an initial back injury in 1981 while in Germany with reinjury in April 1982 during ACDUTRA at Barksdale AFB.  He reported that these conditions were incurred during ACDUTRA.

Report of VA examination dated in April 1986 reflects complaints of back and groin pain.  By history, the Veteran had lumbar disc surgery in March 1985.  An orthopedic consultation reflects, by history, an original back injury in 1981, reinjury with bending over to lift up some papers in 1982.  The examiner noted that the Veteran was "a very nonspecific historian and details are scanty even with multiple questioning."  He reported that he again reinjured his back with a fall on the job.  He also described groin pain since 1981 from heavy lifting.  He reported that now groin pain accompanies back pain.  The impression was as follows:

By history and visible scar, postoperative status two years from chemonuclealysis, right L5/S1 space, followed by standard open disc excision, allegedly for disc bulge syndrome with multiple prior studies and evaluations declared within normal limits except for CT scan bulge identification; veteran now complaining of virtually constant right low back and right leg pain aggravated by any motion or activity; range of motion is not seriously limited but described as painful and there are no atrophies, reflex changes, or strength changes; findings are essentially subjective but the subjective positive right sciatic tension test would cause consideration of nerve root irritation now existing from postoperative scarring about the nerve roots; x-rays are ordered [X-ray showed narrowing at L4-5 and L5-S1 disc spaces].

Report of VA psychiatric evaluation dated in April 1986 reflects a history of "a lot of back problems" and that he was injured in August 1981 in Germany, but that he returned to duty after the injuries with a profile.  The Veteran reported that he had back surgery in 1983 for disc bulge and was electrocuted on the job in May 1984.

An April 1986 letter from a private urologist reflects that the Veteran reported groin pull in 1981 with subsequent pain in his inguinal area along with treatment for muscle spasm and herniated disc in 1982.  The physician found no abnormality of the abdomen or genitalia.

After discharge from the Reserves in September 1985, the Veteran worked in construction.  He fell 10 to 12 feet off a scaffold and his disc "popped" all the way out following this fall.  The Veteran subsequently underwent a back surgery.  

In the 1990s, he had a car accident with additional groin, back, and hip pain.  Eventually, he underwent another back surgery.  After that time, the Veteran described experiencing chronic back pain.  He had another car accident in 1999 and fractured his right femur.  

After working various jobs, he had a back fusion surgery in 2007.  The hardware became infected and he had to undergo another back surgery in 2009.  

In January 2009, the Veteran underwent an evaluation for the State of Oklahoma Disability Determination Division.  The Veteran reported a history of low back pain following a work-related injury in 2007.  Noted was his history of three back surgeries and left, traumatic femur fracture repair.  

In a June 2010 private physical examination report, the examining physician opined that the Veteran's back disability was related to his three and a half years employment at Walmart.  This examination was performed in conjunction with the Veteran's workers compensation claim related to his cumulative injuries from working at Walmart as a cashier.  During that examination, the Veteran reported a history of back injuries while working at Walmart, but he did not report any injuries to his back during active duty or ACDUTRA/INACDUTRA.  In 2007, he developed pain and spasm in his low back with radicular symptoms into his right leg and groin.  Noted were his 1985 and 1991 disc surgeries, as well as a 2007 laminectomy, discectomy, and fusion.  The physician opined that "the major cause of his injuries and need for treatment and permanent impairment is the result of the cumulative work-related trauma with a last date of exposure of December 17, 2007, which is a major aggravation of a pre-existing condition."  

In October 2010, the Veteran testified that he injured his back twice during periods of ACDUTRA.  The first injury occurred in August 1981 when ordered to active duty and sent to Zweibrucken, Germany.  He stated that he injured his back when he bent down to pick up his duffel back and other tools.  Transcript at 6.  He noted that his symptoms and treatment were medically documented at that time.  The second injury occurred in April 1982 while stationed at Barksdale AFB.  He stated that he injured his back when he bent over to pick-up some books and required medical treatment at that time.

In July 2013, the Board remanded the claim for an opinion as to the nature and etiology of the Veteran's back disability.  The Veteran was provided the requested examination in February 2014, during which the examiner diagnosed low back pain.  The Veteran reported the onset of his back problems was when he was in Germany for annual training in April 1981.  The examiner noted that the STRs show he did have complaints back problems before that time.  The examiner reviewed the claims file and detailed the Veteran's treatment for back problems throughout the years.  X-ray of the spine showed no arthritis and it was a "stable post lumbar spine.  No acute findings."  The Veteran reported continued back, hip, and groin pain.  

The examiner opined that the Veteran's back disability preexisted his annual training in 1981 and 1982.  In reaching this conclusion, the examiner noted the following:

It is well documented by multiple different observers/recorders over several  years (STR: 3-14-1975; 2-7-1976; 6-2-1982; 2-14-1983) that the Veteran had a long history of recurrent back pains dating back to at least 1970.  While he claims his back condition started in 1981 ("never had it before") the record clearly shows otherwise.  This places the origins of his back pain well before both of his claimed events-1981 and/or 1982.

The examiner also opined that it is less likely than not that any back condition the Veteran had at the time of his annual training in 1981 and 1982 was aggravated beyond its natural progression during service.  In other words, the examiner opined that the Veteran's back condition was unchanged during his service career.  The examiner noted the following: 

The Veterans back condition was one of recurrent symptoms and that was his pattern followed during his military service.  On both events (1981 and 1982) the Veteran's back went out spontaneously.  There was no injury or accident or heavy lifting but instead both times he barely bent over when his pain began.  After his 1st event in 1981 he returned home and followed with his private Drs, received treatment, and was symptom free and continued to actively attend guard drills for another year.  On his second event he eventually underwent an extensive medical workup and was left with the same diagnosis as his first event - common garden-variety lumbago/low back pain, a condition common in the general population.  There was no permanent damage or significant pathology found thus verifying his "low back pain" condition.  He was noted to have psychological overlay and secondary gains as contributing factors.

His back condition was unchanged when he left the service.  That cannot be said for him currently, however.  After he left the service he had a fall from scaffolding, 2 car accidents, 4 back surgeries, a back surgery infection, obesity, and aging and these events have certainly taken their toll on him.

The examiner further opined that it is less likely than not that the Veteran has any current disability residuals from his August 1981 right groin muscle tear.  It is more likely that this injury has completely resolved.  In reaching this conclusion, the examiner found: 

The Veteran's pulled groin/partial muscle tear is a common injury and typically shortly resolves.  The exact etiology of his groin pain is not clear, something shared in common with his back pain.  He has no evidence of a groin muscle condition on today's exam.  He was diagnosed with epididymitis, a possible etiology of groin pain, in 1983 and treated for this with no known residuals.  He had groin pain on VA CPRS note 8-14-2012 but exam was normal as was his hip x-ray to rule out osteoarthritis.  Radicular pain has been suggested but EMG has previously been negative.  It is more likely as not his groin pain fits the same pattern as his back pain as he has a significant emotional overlay.  It is less likely as not that he has a significant long term disability condition that has not been identified over the last 30+ years.

Because the Veteran's groin condition seems less likely as not to be related to his distant groin muscle injury a muscle DBQ was not done.

The Veteran maintains that his back disability was caused or aggravated by his periods of active duty, ACDUTRA, and/or INACDUTRA.  In the past, he also stated that he never had back pain until his 1981 injury in Europe.  

Analysis

	Back

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding service connection for a back disorder on a direct or aggravation basis.

As a preliminary matter, the Board notes that the Veteran has achieved veteran status based on his period of active duty from July 1972 to November 1973.  Nevertheless, he has specifically asserted that the onset of his back disorder occurred during the periods of ACDUTRA in August 1981 and April 1982.  He has not alleged that the injury or disability occurred during his prior period of active duty, nor has he alleged that he was on anything other than ACDUTRA during those periods.  Therefore, in order for the presumption of soundness to apply in this case, the record must show that the Veteran was examined and accepted for service in conjunction with his period of ACDUTRA, and that the examination revealed no "defects, infirmities, or disorders."  See Smith, supra. 

Here, neither the service treatment records nor the service personnel records show that the Veteran was examined in conjunction with entrance into ACDUTRA in August 1981, April 1982, and September 1985, and he has not asserted otherwise.  Although the record contains periodic reserve service examinations dated both prior and subsequent to these ACUTRA periods, there is no examination report dated in or around August 1981, April 1982, and September 1985 related to those periods of ACDUTRA.  Significantly, there is no indication of any testing occurring in or around August 1981, April 1982, and September 1985 to support that any such entrance examinations took place.  The Board is aware that two days after the start of his ACDUTRA, his tour was terminated due to a "preexisting medical condition" of his spine.  This treatment was immediately following an injury that occurred on April 26, 1982-as such, this is not considered to be an entrance examination, but was rather treatment for an injury that was incurred two days after his April 1982 period of ACDUTRA began.  Thus, the Board concludes that no such examinations were performed and no preexisting condition of the spine was shown at entrance in August 1981, April 1982, and September 1985.  As such, the presumption of soundness does not apply for the August 1981, April 1982, and September 1985 periods of ACDUTRA.  Id.  Further, the presumption of aggravation does not apply for disabilities based solely during a period of ACDUTRA.  

Because the presumption of soundness does not apply to the Veteran's August 1981, April 1982, and September 1985 periods of ACDUTRA, the burden is on the Veteran to show that during subsequent periods of service: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See Donnellan at 174.  

Following a review of the record, the Board finds that a preponderance of the competent and probative evidence is against the Veteran's claim.  Initially, there is no question as to the presence of a current back disability as shown in the most recent VA examination report dated in February 2014.  The Board notes that the Veteran has not contended that his back injury had its onset during or was aggravated by his period of active duty dated from July 1972 to November 1973.  As such, the focus of the analysis will be on whether his back disorder preexisted his periods of ACDUTRA and was not aggravated beyond its natural progression.  For the reasons discussed below, the Board finds that the Veteran's back disorder preexisted each period of ACDUTRA and was not aggravated thereby.  

As noted above, the presumption of soundness does not apply to the Veteran's periods of ACDUTRA beginning in 1981.  The most probative evidence of record shows that the Veteran's back disorder preexisted his periods of ACDUTRA, and was not aggravated thereby.  As shown above, most of the reserve records addressing the Veteran's back complaints found that his symptoms existed prior to his periods of ACDUTRA and physicians found that his back disorder was not incurred in the line of duty.  There was one line of duty determination finding that the Veteran's back disorder was incurred in the line of duty, but other physicians and the February 2014 examiner all found that it preexisted his ACDUTRA and was not aggravated thereby.  The Board finds that the determinations provided by various physicians indicating that the Veteran's back disorder preexisted his ACDUTRA and was not aggravated thereby are more probative than the one instance wherein a physician found it occurred in the line of duty.  

The most probative evidence of record is the February 2014 examiner's opinion finding that the Veteran's back disorder preexisted his ACDUTRA periods in 1981 and 1982.  As noted above, the February 2014 VA examiner considered the contemporaneous evidence of record, including the reserve records and post-service clinical records, and concluded the Veteran's back disorder preexisted his periods of ACDUTRA and was not aggravated thereby.  Moreover, the examiner provided a detailed rationale indicating that the medical evidence clearly shows the onset of low back pain as prior to his periods of ACDUTRA, and there was no indication that the Veteran suffered back pain beyond its natural progression during any period of ACDUTRA.

Indeed the Veteran reported the onset of his back condition was during his 1981 ACDUTRA period and was again aggravated during the 1982 ACDUTRA period.  He is certainly competent to report back pain in 1981, but his statements as to the onset of his back problems lack credibility.  Importantly, he reported recurrent back pain in periodic reserve physicals dated prior to 1981 with some indication that the onset of his back problems was in 1970.  To that extent, the contemporaneous medical evidence dated prior to 1981 is more probative as to the existence of any back problems than the Veteran's testimony that he never had back problems prior to 1981.  As such, there is no question that the onset of back problems occurred prior to 1981. 

The Board also finds that the Veteran has not met his burden to show that his preexisting back disability increased during a period of ACDUTRA, and that increase was beyond the natural progress of the disease/injury.  The evidence shows that in August 1981, the Veteran was treated for muscle strain, torn muscle, and groin injury.  He had post-September 1985 work-related injuries and a car accident.  Again, the reserve medical records overwhelmingly show that his back disorder preexisted his periods of ACDUTRA and were not aggravated thereby.  This is also confirmed by the competent and credible findings of the February 2014 VA examiner.  Finally, there is no competent or credible evidence to show that his back disorder was caused by the muscle strain, torn muscle, and groin injury that was incurred in August 1981.  

Again, the most probative evidence of record is the February 2014 VA examiner's opinion finding that the Veteran's back disorder followed a natural progression of the disease and is not due to the August 1981 injury to the groin and lower abdomen area.  Importantly, his condition was one of recurrent symptoms as his back went out spontaneously in 1981 and 1982.  His diagnoses were "garden-variety lumbago/low back pain," and there was no evidence of permanent damage or significant pathology.  The examiner found no residuals of the documented groin injury/muscle tear.  The examiner opined this was nothing more than low back pain and the Veteran had psychological overlay and secondary gains as contributory factors relating to his back disorder.  Additionally, the examiner opined that the Veteran's condition was unchanged when he left the reserves, but his post-service injuries, accidents, surgeries, size, and aging have taken a toll on him.  

In essence, the examiner found that the in-service treatment for back complaints is not representative of an aggravation beyond the natural progression of his back disorder.  The Board finds that this examination report, as well as the findings of reserve physicians that the back disorder preexisted his ACDUTRA, is the most probative evidence regarding the question of pre-existence of a back disorder and whether such was aggravated during his periods of ACDUTRA.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above, the Board finds that the preponderance of the evidence shows that his back disorder preexisted his periods of ACDUTRA, and was not aggravated beyond its natural progression during service-including the documented August 1981 groin injury/pulled abdominal muscle or April 1982 back injury.  Despite the treatment for back-related complaints during periods of ACDUTRA, the Veteran has clearly not met his burden of showing that the preexisting back disorder was aggravated beyond its natural progression during such periods.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the record demonstrates a current diagnosis of a back disorder, it does not contain reliable evidence of aggravation of the pre-existing disorder during a period of ACDUTRA.   

Furthermore, the Board has considered the Veteran's statements concerning the etiology of his claimed disability.  Although the Board recognizes that the Veteran is sincere in his belief that his current back disorder is related to his periods of ACDUTRA, he is not otherwise competent to state whether his back disorder is related to service or aggravated thereby-including the documented back injuries in August 1981 and April 1982.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such, but as noted above, his statements as to the onset of his back disorder are not credible and outweighed by the significant medical evidence of record.  The Veteran's story has varied over the years, sometimes he indicated he injured his back prior to 1981, but sometimes he indicated he first injured his back in 1981.  Moreover, in post-1985 treatment records and evaluations, the Veteran has alleged that his back disorder is wholly related to a post-service, work-related injury in 2007 (for which he sought workers' compensation benefits).  These private clinical evaluations have attributed the bulk of his back problems to this 2007 work injury.  The Board finds that the Veteran's contentions as to the onset, nature, potential aggravation, and circumstances surround the cause of his back disorder lack credibility.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, it is clear that the Veteran had recurrent low back pain prior to 1981 that was not aggravated during a subsequent period of ACDUTRA.  Additionally, the record shows the Veteran's history of inconsistent statements surrounding his back disability in terms of its onset, severity, and cause.  Importantly, the February 2014 VA examiner specifically determined that the Veteran's "secondary gains," post-service injuries/accidents, and inconsistent statements show lack of aggravation during service.  

In light of the above, the Board finds that the medical opinions discussed above weigh strongly against finding any connection at all between the Veteran's back disability and his military service.  As such, service connection for the back disability is not warranted.

To the extent that the Veteran contends that his back disorder is secondary to treatment for a torn muscle in the right groin area/lower abdomen, the Board refers the Veteran below, in which service connection for residuals of a groin injury and pulled abdominal muscle is denied.  Thus, service connection for a back disability on a secondary basis is not warranted.  See 38 C.F.R. § 3.310. 

In sum, service connection for the Veteran's preexisting back disorder on an aggravation basis is not warranted.  The Board is sympathetic to the Veteran's contentions, but concludes that the preponderance of the evidence is against the claim for service connection for a back disorder and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b).

	Groin/Abdomen

Upon careful review of the evidence of record, the Board finds that service connection for residuals of a groin injury and pulled abdominal muscle is not warranted.  In other words, the preponderance of the evidence is against these claims.  A confirmed diagnosis of any residual of a groin injury or pulled abdominal muscle is not shown at any time during the appeal period.

The crucial inquiry here is whether the Veteran has established that he has a disability related to a groin injury or pulled abdominal muscle due to his military service.  The Board concludes he has not.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service-such as lower abdominal/groin pain.  However, to the degree that such symptomatology satisfies the criteria for a muscle disability in the abdominal/groin area, the Board places far greater weight on the opinion of the February 2014 VA examiner finding that he has no current disability of the groin area, any in-service treatment for pulled groin muscle/muscle tear was acute in nature and healed without incident, and the etiology of his groin pain is due to a "significant emotional overlay."  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of any disability associated with a groin injury or pulled abdominal muscle.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Veteran is competent to report what he has experienced, but he is not competent to diagnose a disability associated with a groin injury or pulled abdominal muscle, or ascertain the etiology of his symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board also has considered the 2007 medical records associated with his workers compensation claim with Walmart.  These records note that the Veteran experiences radicular symptoms into his right groin and leg area due to his back disorder.  As noted above, the Board is denying service connection for the Veteran's claimed back disorder, and any secondary radicular symptoms to such are not warranted.  Moreover, the treatment records show no current disability related to a groin injury/pulled abdominal muscle at any time during the appeal period.  As such, the competent and credible February 2014 VA opinion outweighs the Veteran's lay assertions of a current groin/abdominal area disability-especially because the Veteran has not been found to be competent to diagnose any current disability related to a groin injury or pulled abdominal muscle.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of any disabling residuals of a groin injury or pulled abdominal muscle as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of a groin injury or pulled abdominal muscle must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II. 
Hypertension

Factual Background

The Veteran contends that his hypertension had its onset during his period of active duty.  He contends that he was first diagnosed as having hypertension in 1974-within a year of discharge from service.  

A review of the Veteran's service treatment records, including his reserve records, shows no diagnosis of hypertension while on active duty or ACDUTRA.  During his enlistment examination in June 1973, his blood pressure was 132/80, and during an October 1980 periodic examination, his blood pressure was 134/84.  There are no findings in service showing hypertension or treatment for high blood pressure.  A February 1983 reserve record notes that the Veteran had a family history of diabetes and hypertension, but it did not show that the Veteran had high blood pressure or hypertension.  In periodic physicals, the Veteran specifically denied any personal history of high blood pressure.  

During an April 1986 VA examination, the Veteran reported that "at one time he was told her had hypertension in 2/86."  His blood pressure reading at that time was 127/89, and his cardiovascular examination was unremarkable.  The diagnoses rendered at the April 1986 VA examination did not include a diagnosis of hypertension.  An April 1987 vital signs record shows the Veteran's blood pressure as 118/72.  

The Veteran filed for service connection multiple times for various disabilities between his initial service connection claim in January 1986 and his August 2003 claim for service connection for hypertension.  Prior to August 2003, the Veteran had not contended he had hypertension due to his military service.  

A December 2005 private treatment note shows a notation for a follow-up for high blood pressure and diagnosis of hypertension at that time.  There are no medical records dated prior to that time showing that the Veteran had 2 or more high blood pressure readings on 3 or more separate days.  Subsequent private treatment records show no indication that his hypertension had its onset during service or within his first post-service year.  

During his hearing, the Veteran testified that he could not remember the date he first started taking medication for hypertension, but recalled that it was some time in the 1980s.  He stated that he suspected he had hypertension any time he started getting warm, becoming dizzy, and having headaches.  He contends that a doctor told him he "was possibly positive for hypertension as well as diabetes at that time," but it was only slightly high.  He recalled being told that his blood pressure had been high on one or two occasions during service.  He specifically stated that it has "been since I got out of the military that they began giving me medicine," but at least 30 years ago.  

In May 2014, the Veteran was afforded a VA examination (fee-basis) for his hypertension.  The Veteran reported the onset of his hypertension symptoms was in 1974.  He described symptoms of headaches, dizziness, vision, swelling, ankle, feet, and eyesight problems, and maintains these symptoms began in service.  The examiner determined it was unknown whether the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken 2 or more times on at least 3 different days.  She confirmed his current diagnosis of hypertension, and noted his treatment with medication.  

Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's hypertension was less likely than not related to an event, injury, or illness on active duty.  In reaching this conclusion, she noted that the Veteran's was not shown to have hypertension within his first post-service year.  She found no documented readings indicative of hypertension during his active duty or in 1974 as contended by the Veteran.  She noted that his periods of ACDUTRA/INACDUTRA show problems with his back, but she did not indicate any findings of hypertension.  

There is no clinical opinion to the contrary.  

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension.  It is clear from the record that the Veteran has a current diagnosis of hypertension.  As noted above, the Veteran contends that his hypertension is due to his period of active duty.  Based on the evidence of record, the Board concludes it was not.

First, there is no clinical evidence of record to show that the Veteran was diagnosed as having hypertension within his first post-service year.  As noted above, the Veteran was discharged from active duty in November 1973, and the first clinical records showing treatment for hypertension are dated in 2005.  As such, service connection on a presumptive basis is not warranted.

The Board finds the opinion in the May 2014 VA examiner's report to be credible and highly probative as to the etiology of the Veteran's hypertension.  The report was based on a careful review of the claims file, and interview and physical examination of the Veteran.  Further, a complete and thorough rationale is provided for the opinion rendered.  The May 2014 examiner indicated that the Veteran's hypertension is less likely than not due to his military service.  The examiner opined that the Veteran's hypertension was not diagnosed during service or his first post-service year.  In other words, his blood pressure readings dated during this time frame are not indicative of hypertension, nor was she able to determine the initial date of diagnosis.  She did, however, rule out its onset during service and his first post-service year.  As such, she concluded that the Veteran's hypertension is less likely than not related to an event, injury, or disease while on active duty.  

The Board has considered the Veteran's contentions that his current hypertension was related to his military service or was shown in 1974, and his contention during his 1986 VA examination that he was told once in February 1986 that he had hypertension.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of high blood pressure readings or reports of doctors telling him that he has hypertension.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current hypertension and his symptoms (dizziness, headaches, warmth, eye problems, etc.) during service.  

Moreover, the Board finds the Veteran's statements as to the onset of his high blood pressure symptoms to lack credibility-both as to the 1974 date and the 1986 date.  First, the contemporaneous medical evidence does not show the requisite blood pressure readings to warrant a hypertension diagnosis during service.  Periodic reserve physicals specifically show the Veteran's denial of any treatment for high blood pressure, and he never filed for service connection benefits for hypertension until 2003.  To the extent that he contends he was told once he had blood pressure in February 1986, this is not shown in any treatment records dated in that time frame, nor did the April 1986 VA examiner find a current diagnosis of hypertension.  Additionally, the Veteran was vague during his hearing as to when he was first diagnosed as having hypertension, but specifically indicated that he was not given hypertension medication during his military service.  As such, and given his inconsistencies in reporting his history, the Board finds that the Veteran's contentions related to the onset of his hypertension lack credibility.  

The Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's currently diagnosed hypertension was not caused or aggravated by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current hypertension and his military service.  The Board places more weight on the opinion of the competent VA medical professional who provided the May 2014 opinion, based on review of the medical records and claims file and physical examination of the Veteran, than on the Veteran's lay assertions that his current hypertension is related to his military service.  As such, no finding of service connection is warranted on a direct basis.

In summary, the preponderance of the evidence demonstrates that the Veteran's hypertension was not caused or aggravated by his military service.  In that regard, the Board finds the conclusions of the May 2014 VA opinion provider of significantly more probative value than the lay statements from the Veteran-most of which were deemed to either lack competency or credibility.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of a groin injury is denied.

Service connection for residuals of a pulled abdominal muscle is denied.  

Service connection for hypertension is denied.  


REMAND

Manlincon Issues

In an April 2015 rating decision, the RO denied entitlement to service connection for GERD, breathing condition, colon cancer, H. pylori, diabetes mellitus, gout, hemorrhoids, disability of the left lower extremity, neuropathy of the bilateral lower extremities, sinus disability, and declined to reopen the previously denied claim of entitlement to service connection for sleep apnea.  In a statement received by the Veteran in May 2015, he expressed disagreement with these denials.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Statement of the Case on the issues of entitlement to service connection for GERD, breathing condition, colon cancer, H. pylori, diabetes mellitus, gout, hemorrhoids, disability of the left lower extremity, neuropathy of the bilateral lower extremities, sinus disability, and whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea should be issued to the Veteran and his representative.  

2.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to this, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


